EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Champagne on April 15, 2022.
The application has been amended as follows: 
Rejoin Withdrawn Claim 8.
In Claim 8, line 1, delete the term “Claim 6” and replace with the term - -Claim 1- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the reasons enumerated in the Patent Board decision rendered on January 24, 2022.  On Page 7 of the Patent Board decision, it is stated that Doglioni Majer discloses during use and due to the insertion of the capsule into the brewing device, the lower edge 52 of the housing contacts the projecting sealing element 25 in order to realize a seal tight engagement with the capsule.  There is no evidence that the ordinary artisan would have understood that a second sealing element 25 could be positioned at a location on flange 6 that did not contact the lower edge 52 of the housing and thee is no reason to incorporate a second sealing element 25 that is arranged between the first sealing element 25 and projecting element 10 and still contact the lower edge 52 of the housing.  There is no reason to support the finding that a second sealing element 25 would ensure an adequate seal between a raised edge and the cartridge rim without contacting the lower edge 52 of the housing or improve the engagement between the lower edge 52 of the housing and the first sealing element 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792